Citation Nr: 1132618	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service connected residuals of right eye laser surgery.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right eye laser surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's December 2005 claims for entitlement to service connection for headaches, to include as secondary to service connected residuals of right eye laser surgery; and entitlement to a disability rating in excess of 10 percent for residuals of right eye laser surgery.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for headaches, to include as secondary to service connected residuals of right eye laser surgery, and entitlement to a disability rating in excess of 10 percent for residuals of right eye laser surgery.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the issue of entitlement to service connection for headaches, to include as secondary to service connected residuals of right eye laser surgery, the Veteran asserted in his December 2005 claim that "since my last evaluation [of the service-connected right eye disability], I have been experiencing chronic pains in my eye and headaches."  In a February 2006 letter, the Veteran wrote that "I have headaches which cause me not to sleep at times.  The headaches are felt behind the eye....I receive headaches almost daily to the point that it is almost unbearable."

VA provided the Veteran with a compensation and pension (C&P) examination in May 2006.  The Veteran reported that he received laser treatment for leakage in his right retina during service in 1986, and that ever since then he has had a dark spot and haziness in his vision in his right eye, as well as daily headaches behind his right eye.  The examiner diagnosed the Veteran with an old scar in his right retina which was stable with no new leakage.  The examiner further opined that "there is no ocular etiology found on exam today for the [Veteran's] headaches."  VA provided the Veteran with a second C&P examination in December 2007; following the examination, the examiner opined that "the [Veteran's] focal scar is not the cause of his headache.  There are no findings on the eye exam to suggest an ocular cause."  Neither the May 2006 examiner nor the December 2007 examiner provided an opinion as to whether it is at least as likely as not that the Veteran's service-connected residuals of right eye laser surgery aggravated his claimed headaches.  Allen v. Brown, 7 Vet. App. 439, 449 (1995)("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation.")  Consequently, those examination reports are inadequate for VA purposes.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered); Barr v. Nicholson, 21 Vet. App. 303, 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

On remand, the Agency of Original Jurisdiction (AOJ) should provide the Veteran with an examination for his claimed headaches.  The examiner should provide an opinion as to whether it is at least as likely as not that his headaches were caused or aggravated during or as a result of his service, or as a result of his service-connected residuals of right eye laser surgery.  In reviewing the claims file, the examiner should consider that the Veteran checked a box on his February 1997 Optometric Examination Record indicating that he had frequent or recurrent headaches, and that when reading he sees shadows over the tops of letters and has to squint when reading them.  Although the Veteran also complained of headaches in March 1993, they were associated with a sore throat, coughing up green mucus, and nasal congestion, which the clinician diagnosed as a viral illness.

With respect to the issue of entitlement to a disability rating in excess of 10 percent for residuals of right eye laser surgery, the Veteran filed his claim for an increased rating for his residuals of right eye laser surgery in December 2005.  Review of the Veteran's claims file indicates that his most recent VA examination for his right eye was conducted in December 2007.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, there is no additional medical evidence that addresses the level of impairment of the Veteran's right eye disability since his December 2007 examination-more than 3 years and 7 months ago.  Furthermore, in his October 2007 substantive appeal, the Veteran asserted that "my vision in my right [eye] continues to get worse."  Because the Veteran has reported a trajectory of worsening vision in his right eye, and because of the time elapsed since his last examination, the AOJ should schedule the Veteran for a VA right eye examination to determine the current severity of that disability.

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected residuals of right eye laser surgery since December 2007, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected residuals of right eye laser surgery since December 2007, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the etiology of his headaches.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  In reviewing the claims file, the examiner should consider that the Veteran checked a box on his February 1997 Optometric Examination Record indicating that he had frequent or recurrent headaches, and that when reading he sees shadows over the tops of letters and has to squint when reading them.  The examiner must indicate whether such review was accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that his headaches were caused or aggravated during or as a result of his service.  The examiner should also provide an opinion as to whether it is at least as likely as not that his headaches were caused or aggravated as a result of his service-connected residuals of right eye laser surgery.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

3.  After completion of the above, schedule the Veteran for a VA right eye examination, by an appropriate specialist, to determine the current severity of that disability.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  All tests and studies, to include vision testing, should be performed.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

4.  After completion of the above, the AOJ should readjudicate the claims for entitlement to service connection for headaches, to include as secondary to service connected residuals of right eye laser surgery, and for entitlement to a disability rating in excess of 10 percent for residuals of right eye laser surgery.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


